Case: 19-14077   Date Filed: 04/16/2020   Page: 1 of 4



                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14077
                        Non-Argument Calendar
                      ________________________

                       Agency No. A208-538-837



MARIA JOSE OLIVA-GARCIA,
SEBASTIAN JOSE OLIVA-GARCIA,
JADE MARCELA ZELAYA-OLIVA,

                                                                     Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (April 16, 2020)

Before WILSON, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 19-14077     Date Filed: 04/16/2020    Page: 2 of 4



      Maria Jose Oliva-Garcia, a native and citizen of Honduras, and her two

children, as her derivative beneficiaries, petition for review of the order of that

affirmed the denial of her application for asylum and withholding of removal. 8

U.S.C. §§ 1158(b)(2)(A)(ii), 1231(b)(3)(B)(ii). Oliva also applied for relief under

the United Nations Convention Against Torture and Other Cruel, Inhuman or

Degrading Treatment or Punishment, 8 C.F.R. § 1208.17, but she does not petition

us to review that decision and has abandoned any argument she could have made

for that form of immigration relief. See Sepulveda v. U.S. Att’y Gen., 401 F.3d
1226, 1228 n.2 (11th Cir. 2005). The Board of Immigration Appeals assumed that

Oliva was credible and found that she failed to prove that she suffered past

persecution or had a well-founded fear of future persecution on account of her

membership in a social group of “immediate family members of Raul Zelaya.”

Oliva argues that the Board failed to give reasoned consideration to her arguments

on appeal, that she is entitled to asylum, and that the immigration judge erred in

finding her not credible. We deny Oliva’s petition.

      We review issues of law de novo. Jeune v. U.S. Att’y Gen., 810 F.3d 792,

799 (11th Cir. 2016). “We review only the decision of the Board of Immigration

Appeals, except to the extent that the Board expressly adopts the immigration

judge’s opinion.” Malu v. U.S. Att’y Gen., 764 F.3d 1282, 1286 (11th Cir. 2014)

(alteration adopted) (internal quotation marks omitted).


                                           2
               Case: 19-14077     Date Filed: 04/16/2020   Page: 3 of 4



      The Board gave reasoned consideration to Oliva’s arguments. The Board

“considered the issues raised and announced its decision in terms sufficient . . . to

perceive that it . . . heard and thought and not merely acted” on Oliva’s appeal.

Jeune, 810 F.3d at 803 (alterations adopted) (quoting Seck v. U.S. Att’y Gen., 663
F.3d 1356, 1364 (11th Cir. 2011)). In response to Oliva’s challenge to the

immigration judge’s adverse credibility finding, the Board credited her testimony.

The Board accepted as true Oliva’s story that her father-in-law, Zelaya, killed a

man whose family, the Matutes, vowed to exact vengeance on Oliva’s husband;

that, in 2012, some of the Matutes were arrested for shooting at Oliva’s home

while her family was elsewhere; that, in 2014, one of the Matutes saw Oliva and

threatened her; and that her family remained in Honduras unharmed until 2015,

when they traveled to the United States. Based on those facts, the Board

determined that Oliva failed to “demonstrate past harm which rises to the level of

past persecution.” The Board also determined that, without proof that Oliva “was

harmed or targeted on account of [her family membership] or that she is unable to

reasonably relocate within Honduras to avoid harm,” she failed to “establish[] a

well-founded fear of persecution in Honduras.” Because the Board considered

Oliva’s evidence and explained its decision in terms sufficient to enable

meaningful appellate review, its decision, though brief, is supported by reasoned

consideration. See Jeune, 810 F.3d at 803.


                                          3
               Case: 19-14077     Date Filed: 04/16/2020    Page: 4 of 4



      Oliva fails to satisfy the criteria to qualify for asylum. To be eligible for

asylum, Oliva has to establish that she suffered past persecution or that she has a

well-founded fear of future persecution in her homeland. Ruiz v. U.S. Atty. Gen.,

440 F.3d 1247, 1257 (11th Cir. 2006). And to prove a well-founded fear of future

persecution, Oliva has to establish that “there is a reasonable possibility [s]he will

suffer such persecution” that cannot be avoided by relocating within her homeland.

8 C.F.R. § 208.13(b)(2); Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196, 1200 (11th

Cir. 2009). Oliva does not dispute the findings of the Board that she failed to prove

past persecution and that relocation is a viable option for her. So Oliva is ineligible

for asylum.

      Oliva argues that the immigration judge erred when he found her not

credible, but we will not review a finding that the Board did not adopt. “We review

only the decision of the Board, except when the Board expressly adopts the

reasoning of the immigration judge.” Malu, 764 F.3d at 1289. The Board assumed

“the veracity of [Oliva’s] testimony.” The adverse credibility finding of the

immigration judge does not provide Oliva a ground for reversal.

      We DENY Oliva’s petition for review.




                                           4